 


109 HR 4888 IH: To amend the provision regarding the emergency watershed protection program in the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006, to restore the discretion of the Secretary of Agriculture to waive or reduce the non-Federal cost share requirements of the program.
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4888 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Mr. Boustany (for himself, Mr. Baker, Mr. Alexander, Mr. Melancon, and Mr. Jindal) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the provision regarding the emergency watershed protection program in the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006, to restore the discretion of the Secretary of Agriculture to waive or reduce the non-Federal cost share requirements of the program. 
 
 
1.Consistent cost-sharing requirements under emergency watershed protection programSection 102 of title I of division B of Public Law 109–148 (119 Stat. 2748) is amended— 
(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Waiver or reduction of cost-share requirementThe Secretary of Agriculture may waive or reduce the non-Federal cost share requirement imposed by subsection (b) in cases in which the Secretary determines that immediate action is or was required for environmental or safety concerns and the local partner cannot or could not financially participate..  
 
